Ward, J., dissenting. My dissent in this case is explained as set out below. 1. The majority opinion herein, as I understand it, holds in effect the following: (a) The only possible way appellant could hope to have her record filed in this cause was under the provisions of Rule 5(d) of this court. (b) She cannot prevail under Rule 5(d) because that rule was superceded by Act 139 of 1951. (c) Appellant was not misled by our Rule 5(d) because she could not have prevailed anyway because of Act 90 of 1949. 2. I agree with the majority opinion in so far as it pertains to (a) and (b) above. 3. The reasoning set forth in (c) above is falacious. The reason I say this is because Act 139 of 1951 also repeals Act 90 of 1949, as it effects chancery practice. Tn fact this much is conceded in the majority opinion. Moreover the question of the applicability of said Act 90 was never raised by either party to this proceeding. This is something the court has, of its own accord, injected into the case. 4. Therefore I must conclude that appellant was, in a manner, misled by this court’s failure, upon the passage of said Act 139, to notify litigants that Rule 5(d) was no longer in effect. Feeling, as I do, that this court was derelict in its duty to keep its rules abreast of the statutes and that we thereby misled appellant in this case, I think she should be allowed to have her record filed and her cause tried on its merits in this court.